Appellant requests leave to file second motion for rehearing. No new questions are presented. It is simply again urged that the accomplice witness was not sufficiently corroborated. The evidence of Canady, the party to whom the check was passed by appellant, and the evidence of Dr. Fuller would have supported the conviction in *Page 141 
the absence of the testimony of the accomplice. Under such circumstances we can see no ground for appellant's further contention.
The request for leave to file second motion for rehearing is denied.
Denied.